Exhibit 10.24

2014 Bonus Plan

·



Bonus Pool is funded by achievement of corporate plan, with pro-rata payment for
achievement between 50% -100% and between 100% - 150%.

·



Maximum plan funding is 150% of target but individual bonus awards can exceed
150% of target with CEO recommendation and with Compensation Committee approval.

·



The Compensation Committee will establish for each executive a target bonus
expressed as a percentage of his or her annual salary.

·



The Compensation Committee retains the discretion to reasonably adjust the
Revenue and EBITDA targets to exclude the impact of any dispositions and
acquisitions or other corporate events during the plan year, as it deems
appropriate.

·



Company-wide qualitative metrics will be measured by CEO evaluation of specific
goals established by management, and be included in CEO’s recommendation to the
Compensation Committee

·



Individual performance will be measured (i) for executives other than the CEO,
by CEO evaluation of specific MBOs established by the CEO, and be included in
CEO’s recommendation to the Compensation Committee, and (ii) for the CEO, by
Compensation Committee evaluation of specific MBOs established by the
Compensation Committee.

Bonus Pool Funding

 

 

 

 

Corporate Plan

    

Plan
Weight

 

Revenue

 


60 

%

EBITDA

 


20 

%

Company-wide qualitative metrics

 


20 

%

Discretionary evaluation and MBOs

 


20 

%

 



--------------------------------------------------------------------------------